Exhibit 10.3

 

Ranpak Holdings Corp.

3 East 28th Street, Floor 8

New York, NY 10016

 

June 3, 2019

 

Michael A. Jones

3322 Leamington Lane

Charlotte, NC 28226

 

Dear Michael:

 

It is my pleasure to present you with this offer letter (the “Offer Letter
Agreement”) to become the Executive Vice Chairman of Ranpak Holdings Corp. (the
“Company”), effective as of, and contingent on, the consummation of the business
combination by and between Ranpak Holdings Corp. and One Madison Corporation
(the “Closing”). In this role you will report to the Executive Chairman of the
Board of Directors of the Company (the “Board”).

 

Offer:       Compensation:

LTIP Award: As compensation for your services as Executive Vice Chairman, you
will receive a one-time award (the “Performance RSU Award”) under the Company’s
Equity Incentive Plan (the “2019 Plan”), which will be in the form of
Performance RSUs (the “2019 Performance RSUs”), with a grant date fair value of
$1,000,000 (USD) at target, and will be granted as soon as practicable after the
Closing (subject to approval by the Compensation Committee of the Board).

 

Performance Metrics: The 2019 Performance RSUs will be earned between 0% and
150% of target, based on the level of achievement of the 2019 Adjusted EBITDA
Goal, as set forth in the applicable award agreement.

 

Time Vesting: Earned Performance RSUs will vest as follows: 33.33% on 1/1/2020,
33.33% on 1/1/2021 and 33.34% on 1/1/2022, subject to your continued employment
on the vesting date. The Performance RSU Award will be subject to and governed
by the terms and conditions of the 2019 Plan and the applicable award agreement
thereunder.

 

For the avoidance of doubt, the Performance RSU Award described herein shall be
the only compensation provided to you by the Company in exchange for your
services and you shall not be entitled to any additional compensation from the
Company.

 



 

 

 

Duties and Responsibilities:

You will have such duties and responsibilities as are customary for your
position and as reasonably requested by the Executive Chairman of the Board from
time to time. In performing your duties, you will comply with those lawful
rules, regulations and policies of the Company.

 

You acknowledge that your employment with the Company (including activities with
respect to its affiliates and investments) is full-time and will constitute your
primary employment obligation. You acknowledge that you may not and will not
engage in outside employment or business activities outside your services for
the Company and its Affiliates provided, that, you may engage in activities that
do not inhibit or conflict with the performance of your duties hereunder or with
the business of the Company. Such activities shall include (i) managing your
personal investments and personal and family affairs; (ii) engaging in
charitable, educational, religious, and civic activities, speaking engagements,
attendance at seminars, and other similar activities; and (iii) the activities
described in Annex A attached hereto, and as otherwise approved by the Board;
provided that, such permissible activities may not compete with the Company or
violate any provisions of this Offer Letter Agreement.

    Company Benefits: You will be entitled to participate in the employee
benefit programs that the Company offers to similarly situated senior executives
from time to time; provided, however, that you and the Company will cooperate in
good faith to make appropriate arrangements regarding the payment of health and
welfare premiums and any other items that would otherwise be deducted from
payroll, given the fact that you will not receive regular cash compensation.    
Business Expenses: Business expenses will be reimbursed, subject to proper
documentation and in accordance with the Company’s policies.     At Will: You
understand that your employment will be “at will”, which means that the Company
or you may terminate your employment at any time and for any reason or for no
reason at all.     Restrictive Covenants: You agree to be, as a condition to and
in consideration for your employment hereunder, subject to certain restrictive
covenants, including confidentiality, noncompetition and nonsolicitation of
customers and employees, as described in more detail in Annex B.

 

This offer is contingent upon the execution of this offer letter and the
Closing.

  

[Signature page to follow]

 

2

 

 

If this offer is acceptable, initial page one in the lower right hand corner,
sign below and return to the Company.

 

  Sincerely,       RANPAK HOLDINGS CORP.       /s/ Trent Meyerhoefer   Trent
Meyerhoefer   Chief Financial Officer

 

READ, UNDERSTOOD, AND AGREED.

 

 

/s/ Michael A. Jones   June 3, 2019   Michael A. Jones   Date  

  

Enclosures.

 

3

 

 

ANNEX A

 

1.Jones Holding Corporation, which is expected to have a time commitment of up
to eight (8) hours per month and provided, that the aforementioned business does
not materially affect your ability to fulfill the duties and responsibilities as
are customary for your position or as reasonably requested by the Board from
time to time, and does not interfere with the Restrictive Covenants described in
this Offer Letter Agreement.

  

4

 

 

ANNEX B
Restrictive Covenants

 

Confidential Information:

While you are employed by the Company and following the termination of your
employment, you shall hold in a fiduciary capacity for the benefit of the
Company and its Affiliates (as defined below), and shall not directly or
indirectly use or disclose, any “Confidential Information” that you may have
acquired (whether or not developed or compiled by you and whether or not you are
authorized to have access to such information) during the term of, and in the
course of, or as a result of your employment by the Company without the prior
written consent of the Company unless and except to the extent that such
disclosure is (1) made in the ordinary course of your performance of your duties
to the Company or (2) required by any subpoena or other legal process (in which
event you will give the Company prompt notice of such subpoena or other legal
process in order to permit the Company to seek appropriate protective orders).
For the purposes of this Offer Letter the term “Confidential Information” means
any secret, confidential or proprietary information possessed by the Company or
any of its Affiliates, including, without limitation, trade secrets, customer
lists, details of client or consultant contracts, current and anticipated
customer requirements, pricing policies, price lists, market studies, business
plans, operational methods, marketing plans or strategies, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personnel
acquisition plans (not otherwise included as a trade secret under this Offer
Letter) that has not become generally available to the public. The term
“Confidential Information” in this section may include, but not be limited to,
future business plans, licensing strategies, advertising campaigns, information
regarding customers, executives and independent contractors and the terms and
conditions of this Offer Letter. Notwithstanding the provisions of this section
to the contrary, you shall be permitted to furnish this Offer Letter to a
subsequent employer or prospective employer.

    Company Property: Upon the termination of your employment for any reason or,
if earlier, upon the Company’s request shall promptly return all “Company
Property” which had been entrusted or made available to you by the Company,
where the term “Company Property” means all records, files, memoranda, reports,
price lists, customer lists, drawings, plans, sketches, keys, codes, computer
hardware and software and other property of any kind or description prepared,
used or possessed by you during your employment by the Company (and any
duplicates of any such Property) together with any and all information, ideas,
concepts, discoveries, and inventions and the like conceived, made, developed or
acquired at any time by you individually or, with others during your employment
which relate to the Company or its products or services.

 



5

 

 

Trade Secrets: You agree that you shall hold in a fiduciary capacity for the
benefit of the Company and its Affiliates and shall not directly or indirectly
use or disclose, any “Trade Secret” that you may have acquired during the term
of your employment by the Company for so long as such information remains a
Trade Secret, where the term “Trade Secret” means information, including, but
not limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers that (1) derives economic value, actual or potential,
from not being generally known to, and not being generally readily ascertainable
by proper means by, other persons who can obtain economic value from its
disclosure or use and (2) is the subject of reasonable efforts by the Company
and any of its Affiliates to maintain its secrecy.  This section is intended to
provide rights to the Company and its Affiliates which are in addition to, not
in lieu of, those rights the Company and its Affiliates have under the common
law or applicable statutes for the protection of trade secrets.     Intellectual
Property; Assignment of Inventions:

Assignment and License of Rights. You assign to the Company all of your rights
in Intellectual Property that you make or conceive during your employment,
whether as a sole or joint inventor, whether made during or outside working
hours, and whether made on Company premises or elsewhere. You grant to the
Company an unlimited, unrestricted, worldwide, royalty-free, fully paid right to
access, use, modify, add to, and distribute any Intellectual Property that you
developed and reduced to a practical form during your employment with the
Company and its Affiliates, including any Intellectual Property assigned to the
Company. You understand and acknowledge that, for purposes of this Offer Letter
Agreement, the term “Intellectual Property” means any information of a technical
and/or business nature, such as ideas, discoveries, inventions, trade secrets,
know-how, and writings and other works of authorship which relate in any manner
to the actual or anticipated business or research and development of the Company
and its Affiliates.

 

Assistance with Documentation. Upon request at any time and at the expense of
the Company or its nominee and for no additional personal remuneration, you
agree to execute and sign any document that the Company considers necessary to
secure for or maintain for the benefit of the Company adequate patent and other
property rights in the United States and all foreign countries with respect to
any Intellectual Property.  You also agree to assist the Company as required to
obtain and enforce these rights.

 



6

 

  

 



Disclosure. You agree to promptly disclose to the Company any Intellectual
Property when conceived or made by you, whether in whole or in part, and to make
and maintain adequate and current records of it. If your employment ends for any
reason, you agree to promptly turn over to the Company all models, prototypes,
drawings, records, documents, and the like in your possession or under your
control, whether prepared by you or others, relating to Intellectual Property,
and any other work done for the Company. You acknowledge that these items are
the sole property of the Company.

 

Certain Protections: Nothing in this Offer Letter Agreement or otherwise limits
your ability to communicate directly with and provide information, including
documents, not otherwise protected from disclosure by any applicable law or
privilege to the Securities and Exchange Commission (the “SEC”), any other
federal, state or local governmental agency or commission (“Government Agency”)
or self-regulatory organization regarding possible legal violations, without
disclosure to the Company.  The Company may not retaliate against you for any of
these activities, and nothing in this Offer Letter Agreement requires you to
waive any monetary award or other payment that you might become entitled to from
the SEC or any other Government Agency or self-regulatory organization. Pursuant
to the Defend Trade Secrets Act of 2016, the parties hereto acknowledge and
agree that you shall not have criminal or civil liability under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  In addition and without limiting the preceding sentence, if you
file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the trade secret to their attorney and may
use the trade secret information in the court proceeding, if you (X) file any
document containing the trade secret under seal and (Y) do not disclose the
trade secret, except pursuant to court order.

 



7

 

 

Non-Competition: You agree that while employed by the Company, and for the
twelve month period thereafter, you will not, for yourself or on behalf of any
other person, partnership, company or corporation, directly or indirectly,
acquire any financial or beneficial interest in (except as provided in the next
sentence), be employed by or provide services to, or own, manage, operate or
control any entity which is primarily engaged in a Competing
Business.  Notwithstanding the preceding sentence, you will not be prohibited
from owning less than five (5%) percent of any publicly traded corporation,
whether or not such corporation is in a Competing Business.    
Non-Solicitation:

You agree that while employed by the Company, and for the twenty-four month
period thereafter, you shall not, on your own behalf or on behalf of any person,
firm, partnership, association, corporation or business organization, entity or
enterprise (other than the Company or one of its Affiliates), in one or a series
of transactions, recruit, solicit or otherwise induce or influence any
proprietor, partner, shareholder, member, lender, director, officer, employee,
sales agent, joint venturer, investor, lessor, customer, supplier, agent,
representative or any other Person which has a business relationship with the
Company or its Affiliates or had a business relationship with the Company or its
Affiliates within the twenty-four month period immediately preceding the
termination of employment to discontinue, reduce or modify such employment,
agency or business relationship with the Company or any of its Affiliates.

 

You agree that while employed by the Company, and for the twenty-four month
period thereafter, you shall not, either directly or indirectly, call on,
solicit or attempt to induce any other officer, employee or independent
contractor of the Company or any of its Affiliates to terminate his or her
employment or engagement with the Company or any of its Affiliates and shall not
assist any other person or entity in such a solicitation (regardless of whether
any such officer, employee or independent contractor would commit a breach of
contract by terminating his or her employment or engagement), and shall not,
either directly or indirectly, call on, solicit or attempt to induce any other
officer, employee or independent contractor of the Company or any of its
Affiliates with whom you had contact, knowledge of, or association in the course
of your employment with the Company, as the case may be, during the twelve month
period immediately preceding the termination of your employment, to terminate
his or her employment or engagement with the Company or any of its Affiliates
and shall not assist any other person or entity in such a solicitation
(regardless of whether any such officer, employee or independent contractor
would commit a breach of contract by terminating his or her employment or
engagement).

    Reasonable and Continuing Obligations: You agree that your obligations under
this Annex B are obligations which will continue beyond the termination of your
employment and that such obligations are reasonable and necessary to protect the
Company’s legitimate business interests.  The Company in addition shall have the
right to take such other action as the Company deems necessary or appropriate to
compel compliance with the provisions of this Annex B.

 



8

 

 

Remedy for Breach: You agree that the remedies at law of the Company for any
actual or threatened breach by you of the covenants in this Annex B would be
inadequate and that the Company shall be entitled to specific performance of the
covenants in this Annex B, including entry of an ex parte, temporary restraining
order in state or federal court, preliminary and permanent injunctive relief
against activities in violation of this Annex B, or both, or other appropriate
judicial remedy, writ or order, in addition to any damages and legal expenses
which the Company may be legally entitled to recover (and you hereby waive any
right to require any bond or security in connection therewith).  You acknowledge
and agree that the covenants in this Annex B shall be construed as agreements
independent of any other provision of this Offer Letter Agreement or any other
agreement between the Company and you, and that the existence of any claim or
cause of action by you against the Company, whether predicated upon this Offer
Letter Agreement or any other agreement, shall not constitute a defense to the
enforcement by the Company of such covenants.     Definitions:

“Affiliate” means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control with that specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of investments, management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).

 

“Competing Business” means any business which designs, distributes, provides, or
sells in-the-box packaging systems, in-the-box packaging products, or in-the-box
packaging-related services or any other business in which the Company or any of
its subsidiaries or Affiliates is engaged as of the date of termination of your
employment.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity or organization.

 

 

9



 

 